




EXHIBIT 10.1






CLARCOR INC.
2014 INCENTIVE PLAN
CLARCOR Inc. (the “Company”), a Delaware corporation, hereby establishes and
adopts the following 2014 Incentive Plan (the “Plan”).


1.    PURPOSE OF THE PLAN
The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors who are expected to contribute to the Company's
success and to achieve long-term objectives that will benefit stockholders of
the Company through the additional incentives inherent in the Awards hereunder.
2.
DEFINITIONS

2.1.    “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Other Share-Based Award, Performance
Award or any other right, interest or option relating to Shares or other
property (including cash) granted pursuant to the provisions of the Plan.
2.2.    “Award Agreement” shall mean any agreement, contract or other instrument
or document evidencing or referencing any Award hereunder, which evidence may be
in writing or via an electronic mail transmission as provided in Section 14.1
hereof. For avoidance of doubt, Award Agreements include any employment
agreement or change of control agreement between the Company and any Participant
that refers to Awards and any letter or electronic mail notifying a Participant
that he or she has received an Award.
2.3.    “Board” shall mean the board of directors of the Company.
2.4.    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
2.5.    Subject to the proviso in Section 4.2(a), “Committee” shall mean the
Compensation Committee of the Board or a subcommittee thereof formed by the
Compensation Committee to act as the Committee hereunder. The Committee shall
consist of no fewer than two Directors, each of whom is (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 of the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and (iii) an
“independent director” for purpose of the rules of the principal U.S. national
securities exchange on which the Shares are traded, to the extent required by
such rules.
2.6.    “Consultant” shall mean any consultant or advisor who is a natural
person and who provides services to the Company or any Subsidiary, so long as
such person (i) renders bona fide services that are not in connection with the
offer and sale of the Company's securities in a capital‑raising transaction and
(ii) does not directly or indirectly promote or maintain a market for the
Company's securities.

E-1

--------------------------------------------------------------------------------




2.7.    “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.
2.8.    “Director” shall mean a non-employee member of the Board.
2.9.    “Director Limit” shall have the meaning set forth in Section 4.3.
2.10.    “Dividend Equivalents” shall have the meaning set forth in Section
13.5.
2.11.    “Employee” shall mean any employee of the Company or any Subsidiary and
any prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.
2.12.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
2.13.    “Fair Market Value” shall mean, with respect to Shares as of any date,
(i) the closing sale price of the Shares reported as having occurred on the
principal U.S. national securities exchange on which the Shares are listed and
traded on such date, or, if there is no such sale on that date, then on the next
date on which such a sale was reported; (ii) if the Shares are not listed on any
U.S. national securities exchange but are quoted in an inter-dealer quotation
system on a last sale basis, the final ask price of the Shares reported on such
date, or, if there is no such sale on such date, then on the next date on which
a sale was reported; or (iii) if the Shares are not listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee to be the fair market value
of the Shares as determined by the Committee in its discretion. Notwithstanding
the foregoing, the Fair Market Value of any Shares tendered (either actually or
by attestation) for purposes of paying the Option Price under Section 5.5(b)(ii)
shall be the closing sale price of the Shares reported as having occurred on the
principal U.S. national securities exchange on which the Shares are listed and
traded on the last trading day prior to the date such Shares are tendered. The
Fair Market Value of any property other than Shares shall mean the market value
of such property determined by such methods or procedures as shall be
established from time to time by the Committee.
2.14.    “Governance Committee” shall mean the Directors Affairs/Corporate
Governance Committee of the Board or a subcommittee thereof formed by the
Governance Committee to act as the Governance Committee hereunder. The
Governance Committee shall consist of no fewer than two Directors, each of whom
is a “Non-Employee Director” within the meaning of Rule 16b-3 of the Exchange
Act.
2.15.    “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.
2.16.    “Limitations” shall have the meaning set forth in Section 11.5.
2.17.    “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.
2.18.    “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.
2.19.    “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.

E-2

--------------------------------------------------------------------------------




2.20.    “Payee” shall have the meaning set forth in Section 14.2.
2.21.    “Performance Award” shall mean any Award of Performance Cash,
Performance Shares or Performance Units granted pursuant to Article 9.
2.22.    “Performance Cash” shall mean any cash incentives granted pursuant to
Article 9 payable to the Participant upon the achievement of such performance
goals as the Committee shall establish.
2.23.    “Performance Period” shall mean the period established by the Committee
during which any performance goals specified by the Committee with respect to a
Performance Award are to be measured.
2.24.    “Performance Share” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated number of Shares, which value will be
paid to the Participant upon achievement of such performance goals as the
Committee shall establish.
2.25.    “Performance Unit” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated amount of cash or property other than
Shares, which value will be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.
2.26.    “Permitted Assignee” shall have the meaning set forth in Section 13.3.
2.27.    “Prior Plans” shall mean the Company’s 2004 Incentive Plan and the
Company’s 2009 Incentive Plan.
2.28.    “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its discretion, may impose, which
restrictions may lapse separately or in combination at such time or times,
and/or upon the satisfaction of such conditions, in installments or otherwise,
as the Committee may deem appropriate.
2.29.    “Restricted Stock Award” shall have the meaning set forth in Section
7.1.
2.30.    “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant by delivery of cash, Shares or
such other property as the Committee shall determine, which restrictions may
lapse separately or in combination at such time or times, and/or upon the
satisfaction of such conditions, in installments or otherwise, as the Committee
may deem appropriate.


2.31.    “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1


2.32.    “Shares” shall mean the shares of common stock of the Company, par
value $1.00 per share.
2.33.    “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6.
2.34.    “Subsidiary” shall mean any corporation or other entity (other than the
Company) of which a majority of its voting power or its equity securities or
equity interests is owned directly or indirectly by the Company; provided, that
in the case of Incentive Stock Options, “Subsidiary” shall include only

E-3

--------------------------------------------------------------------------------




corporations in an unbroken chain of corporations beginning with the Company if,
at the relevant time each of the corporations other than the last corporation in
the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.
2.35.    Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.
2.36.    “Vesting Period” shall mean the period of time specified by the
Committee during which vesting restrictions for an Award are applicable.
3.    SHARES SUBJECT TO THE PLAN
3.1    Number of Shares. (a) Subject to adjustment as provided in Section 13.2,
a total of 6,600,000 Shares shall be authorized for grant under the Plan, less
one (1) share of Stock for every one (1) share of Stock that was subject to an
option or stock appreciation right granted after December 1, 2013 under a Prior
Plan and two and three-quarters (2.75) Shares for every one (1) Share that was
subject to an award other than an option or stock appreciation right granted
after December 1, 2013 under a Prior Plan. Any Shares that are subject to Awards
other than Options or Stock Appreciation Rights shall be counted against this
limit two and three-quarters (2.75) Shares for every one (1) Share granted.
After the effective date of the Plan (as provided in Section 14.13), no awards
may be granted under any Prior Plan.
(b)    If (i) any Shares subject to an Award are forfeited, an Award expires or
an Award is settled for cash (in whole or in part), or (ii) after December 1,
2013 any Shares subject to an award under the Prior Plan are forfeited, an Award
expires or an award under the Prior Plan is settled for cash (in whole or in
part), the Shares subject to such Award or award under the Prior Plan shall, to
the extent of such forfeiture, expiration or cash settlement, again be available
for Awards under the Plan, in accordance with Section 3.1(d) below. In the event
that withholding tax liabilities arising from an Award other than an Option or
Stock Appreciation Right or, after December 1, 2013, an award other than an
option or stock appreciation right under a Prior Plan are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, the Shares so tendered or withheld shall be added to the
Shares available for Awards under the Plan in accordance with Section 3.1(d)
below. Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under paragraph (a)
of this Section: (i) Shares tendered by the Participant or withheld by the
Company in payment of the purchase price of an Option, or after December 1, 2013
an option under a Prior Plan, or to satisfy any tax withholding obligation with
respect to an Option or Stock Appreciation Right, or after December 1, 2013 an
option or stock appreciation right under a Prior Plan, and (ii) Shares subject
to a Stock Appreciation Right that are not issued in connection with the stock
settlement of the Stock Appreciation Right on exercise thereof, or after
December 1, 2013 a stock appreciation right under a Prior Plan and (iii) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options or, after December 1, 2013, options granted under a
Prior Plan.
(c)    Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or the applicable Limitations for grant to a Participant under Section
11.5, nor shall Shares subject to a Substitute Award again be available for
Awards under the Plan to the extent of any forfeiture, expiration or cash
settlement as provided in paragraph (b) above. Additionally, in the event that a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares

E-4

--------------------------------------------------------------------------------




available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.
(d)    Any Shares that again become available for grant pursuant to this Section
shall be added back as (i) one (1) Share for every one (1) Share subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plan, and (ii) as two and
three-quarters (2.75) Shares for every one (1) Share subject to Awards other
than Options or Stock Appreciation Rights granted under the Plan or awards other
than options or stock appreciation rights granted under the Prior Plan.
3.2.    Character of Shares. Any Shares issued hereunder may consist, in whole
or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.
4.    ELIGIBILITY AND ADMINISTRATION
4.1.    Eligibility. Any Employee, Director or Consultant shall be eligible to
be selected as a Participant.
4.2.    Administration. (a) The Plan shall be administered by the Committee,
provided, however, that any matters concerning Awards to Directors, shall,
subject to Section 4.2(b), be administered by the Governance Committee and all
references in the Plan to the “Committee” shall be understood to refer to the
Governance Committee with respect to any matters concerning Awards to Directors.
Where indicated in this Plan that a matter is left to the “discretion” of the
Committee, it shall be understood that such discretion is sole, absolute and
conclusively binding. Subject to the foregoing, the Committee shall have full
power and authority, subject to the provisions of the Plan and subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to: (i) select the Employees,
Directors and Consultants to whom Awards may from time to time be granted
hereunder; (ii) determine the type or types of Awards to be granted to each
Participant hereunder; (iii) determine the number of Shares to be covered by
each Award granted hereunder; (iv) determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted hereunder,
including any holding requirement applicable to any Award of Shares;
(v) determine whether, to what extent and under what circumstances Awards may be
settled in cash, Shares or other property; (vi) determine whether, to what
extent, and under what circumstances cash, Shares, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
either automatically or at the election of the Participant; (vii) determine
whether, to what extent and under what circumstances any Award shall be
canceled, suspended or subjected to additional restrictions, including in
connection with any Share ownership guidelines or insider trading policies of
the Company; (viii) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any Award
Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (x) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; (xi) determine whether any Award, other than
an Option or Stock Appreciation Right, will have Dividend Equivalents; and
(xii) make any

E-5

--------------------------------------------------------------------------------




other determination and take any other action that the Committee deems necessary
or desirable for administration of the Plan.
(b)    Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions, including
fixing the time and place of its meetings. Notwithstanding the foregoing, any
action or determination by the Committee specifically affecting or relating to
an Award to a Director shall require the prior approval of the Board.
(c)    To the extent not inconsistent with applicable law, including Section
162(m) of the Code, Section 16 of the Exchange Act, Section 157(c) of the
Delaware General Corporation Law, and the rules and regulations of the principal
U.S. national securities exchange on which the Shares are traded, the Committee
may delegate to (i) a committee of one or more directors of the Company any of
the authority of the Committee under the Plan, including the right to grant,
cancel or suspend Awards, (ii) one or more executive officers or a committee of
executive officers the right to grant Awards to Employees who are not directors
or executive officers of the Company and the authority to take action on behalf
of the Committee pursuant to the Plan to cancel or suspend Awards to Employees
who are not directors or executive officers of the Company and (iii) to one or
more executive officers or a committee of executive officers any of the
authority of the Committee that the Committee deems necessary or desirable for
the administration of the Plan, including the resolution of disputes relating to
Awards, except with respect to Employees who are directors or executive officers
of the Company.
4.3    Equity Limits to Directors. Notwithstanding anything in this Plan to the
contrary, the maximum number of Shares subject to Awards granted during a
calendar year to any Director shall not exceed $500,000 in total value
(calculating the value of any such Awards based on the grant date fair value of
such Awards for financial reporting purposes and excluding, for this purpose,
the value of any dividends or dividend equivalents paid in accordance with
Section 13.5 on certain Awards) (the “Director Limit”). The Board may not,
without the approval of the stockholders, increase the Director Limit.
Notwithstanding anything in this Section 4.3, the Director Limit shall not apply
to any Shares granted to a Director in lieu of the Annual Retainer pursuant to
Section 10, and the value of any such Shares granted in lieu of the Annual
Retainer shall be ignored for purposes of calculating the Director Limit.
5.     OPTIONS
5.1.    Grant of Options. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
shall be subject to the terms and conditions of this Article and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.
5.2.    Award Agreements. All Options shall be evidenced by an Award Agreement
in such form and containing such terms and conditions as the Committee shall
determine which are not inconsistent with the provisions of the Plan. The terms
of Options need not be the same with respect to each Participant. Granting an
Option pursuant to the Plan shall impose no obligation on the recipient to
exercise such Option. Any individual who is granted an Option pursuant to this
Article may hold more than one Option granted pursuant to the Plan at the same
time.
5.3.    Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of one Share
on the date of grant of such Option; provided, however, that (i) the Committee
may approve a grant of an Option to become effective on a future date, in which
case the date

E-6

--------------------------------------------------------------------------------




of grant shall be the date on which the grant becomes effective and not the date
it is approved by the Committee, and (ii) in the case of an Incentive Stock
Option granted to a Participant who, at the time of the grant, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Subsidiary, the option price per share Shall be no less than 110%
of the Fair Market Value of one Share on the date of grant. Other than pursuant
to Section 13.2, the Committee shall not without the approval of the Company’s
stockholders (a) lower the option price per Share of an Option after it is
granted, (b) cancel an Option when the option price per Share exceeds the Fair
Market Value of the underlying Shares in exchange for cash or another Award
(other than in connection with a Change in Control as defined in Section 12.3 or
a Substitute Award), and (c) take any other action with respect to an Option
that would be treated as a repricing under the rules and regulations of the
principal securities exchange on which the Shares are traded.
5.4.    Option Term. The term of each Option shall be fixed by the Committee in
its discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted; provided,
however, that the term of the Option shall not exceed five (5) years from the
date the Option is granted in the case of an Incentive Stock Option granted to a
Participant who, at the time of the grant, owns stock representing more than 10%
of the voting power of all classes of stock of the Company or any Subsidiary.
Notwithstanding the foregoing, an Award Agreement may provide, or be amended to
provide, that the period of time over which an Option, other than an Incentive
Stock Option, may be exercised shall be automatically extended if on the
scheduled expiration of such Award, the Participant’s exercise of such Award
would violate applicable securities law; provided, that during the extended
exercise period, the Option may be exercised only to the extent such Award was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date, and such extended exercise period shall end not later than
thirty (30) days after the exercise of such Option first would no longer violate
such laws.
5.5.    Exercise of Options. (a) Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee (as defined in Section
13.3) thereof (or by the Participant’s executors, administrators, guardian or
legal representative, as may be provided in an Award Agreement) as to all or
part of the Shares covered thereby, by giving notice of exercise to the Company
or its designated agent, specifying the number of Shares to be purchased. The
notice of exercise shall be in such form, made in such manner, and in compliance
with such other requirements consistent with the provisions of the Plan as the
Committee may prescribe from time to time
(b)    Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (iii) with the consent of the Committee and subject to compliance with
applicable legal requirements, by delivery of other consideration (excluding,
however, delivery of a promissory note of the Participant) having a Fair Market
Value on the exercise date equal to the total purchase price, (iv) subject to
compliance with applicable legal requirements, through any other method
specified in an Award Agreement (including same-day sales through a broker or by
withholding from the Participant sufficient Shares having an aggregate Fair
Market Value at the time of exercise equal to the total option price of such
underlying Award) at or after grant, or (v) any combination of any of the
foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share.

E-7

--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing, an Award Agreement may provide, or be
amended to provide, that if on the last day of the term of an Option the Fair
Market Value of one Share exceeds the option price per Share, the Participant
has not exercised the Option and the Option has not expired, the Option shall be
deemed to have been exercised by the Participant on such day with payment made
by withholding Shares otherwise issuable in connection with the exercise of the
Option. In such event, the Company shall deliver to the Participant the number
of Shares for which the Option was deemed exercised, less the number of Shares
required to be withheld for the payment of the total purchase price and required
withholding taxes; any fractional Share shall be settled in cash.
5.6.    Form of Settlement. In its discretion, the Committee may provide that
the Shares to be issued upon an Option's exercise shall be in the form of
Restricted Stock or other similar securities.
5.7.    Incentive Stock Options. The Committee may grant Incentive Stock Options
to any employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. Solely for purposes of determining whether Shares are
available for the grant of Incentive Stock Options under the Plan, the maximum
aggregate number of Shares that may be issued pursuant to Incentive Stock
Options granted under the Plan shall be 2,000,000 Shares, subject to adjustment
as provided in Section 13.2.
5.8.    Effect of Termination of Employment/Service on Options and Stock
Appreciation Rights. In the event of the termination of employment with the
Company or a Subsidiary (or termination of service in the case of
non-employees), the provisions of this Section apply to a Participant who holds
Options or Stock Appreciation Rights.
(a)    Retirement. Subject to paragraph (e) below with respect to Incentive
Stock Options and unless otherwise determined by the Committee or set forth in
the Award Agreement, if the employment of a Participant by the Company or a
Subsidiary terminates by reason of retirement on or after age 60 (or prior to
such age with the consent of the Committee), the Options or Stock Appreciation
Rights held by such Participant shall become fully exercisable and may
thereafter be exercised by such Participant (or such Participant 's guardian,
legal representative or similar person) for a period specified by the Committee
or in the Award Agreement prior to the date on which such retirement begins;
provided, that such period shall not extend beyond the expiration date of the
term of such Options or Stock Appreciation Rights specified in the Award
Agreement relating thereto.
(b)    Disability and Death. Subject to paragraph (e) below with respect to
Incentive Stock Options and unless otherwise determined by the Committee or set
forth in the Award Agreement, if the employment of a Participant by the Company
or a Subsidiary terminates by reason of disability or death, the Options or
Stock Appreciation Rights held by such Participant shall become fully
exercisable and may thereafter be exercised by such Participant (or such
Participant 's executor, administrator, guardian, legal representative,
beneficiary or similar person, as the case may be) for a period specified by the
Committee or in the Award Agreement prior to the date of such Participant 's
termination of employment or until the expiration of the term of such Options or
Stock Appreciation Rights, whichever period is shorter.
(c)    Other Termination. Subject to paragraph (e) below with respect to
Incentive Stock Options and unless otherwise determined by the Committee or set
forth in the Award Agreement, if the employment of a Participant by the Company
or a Subsidiary terminates for any reason other than as described in paragraph
(a) or (b) of this Section, (i) the Options or Stock Appreciation Rights held by
such Participant shall terminate 90 days after the date of such termination of
employment or upon the expiration of the term of such Options or Stock
Appreciation Rights, whichever period is shorter, and (ii)

E-8

--------------------------------------------------------------------------------




such Options or Stock Appreciation Rights shall be exercisable only to the
extent they were exercisable on the date of such Participant's termination of
employment.
(d)    Death Following Termination of Service. Subject to paragraph (e) below
with respect to Incentive Stock Options and unless otherwise determined by the
Committee or set forth in the Award Agreement, if a Participant dies during the
respective periods specified and determined in accordance with paragraph (a),
(b) or (c) of this Section, the Options or Stock Appreciation Rights held by
such Participant shall be exercisable only to the extent that they were
exercisable on the date of the Participant's death and may thereafter be
exercised by the Participant's executor, administrator, legal representative,
beneficiary or similar person, as the case may be, for a period of two years (or
such shorter period as the Committee or Award Agreement may specify) after the
date of death or until the expiration of the term of such Options or Stock
Appreciation Rights, whichever period is shorter.
(e)    Incentive Stock Options. Unless otherwise determined by the Committee or
set forth in the Award Agreement, if the employment by the Company or a
Subsidiary of a Participant terminates by reason of death or disability, the
Incentive Stock Options held by such Participant shall become fully exercisable
and may thereafter be exercised by such holder (or such holder's executor,
administrator, legal representative, beneficiary or similar person) for a period
of one year (or such shorter period as the Committee or Award Agreement may
specify) after the date of such Participant's termination of employment or until
the expiration of the term of such Incentive Stock Option, whichever period is
shorter. Unless otherwise determined by the Committee or set forth in the Award
Agreement, if the employment by the Company or a Subsidiary of a Participant
terminates for any reason other than death or disability, Incentive Stock
Options held by such Participant shall be exercisable only to the extent they
were exercisable on the date of such Participant's termination of employment and
may thereafter be exercised for a period of three months after the date of such
Participant's termination of employment or until the expiration of the term of
the Incentive Stock Option, whichever period is shorter. If a Participant dies
during the one-year period following termination of employment by reason of
disability, or if a Participant dies during the three-month period following
termination of employment for any reason other than death or disability, the
Incentive Stock Option held by such Participant shall be exercisable only to the
extent they were exercisable on the date of the Participant's death and may
thereafter be exercised by the Participant's executor, administrator, legal
representative, beneficiary or similar person for a period of one year (or such
shorter period as the Committee or Award Agreement may specify) after the date
of death or until the expiration of the term of such Incentive Stock Option,
whichever period is shorter.
6.    STOCK APPRECIATION RIGHTS
6.1.    Grant and Exercise. The Committee may provide Stock Appreciation Rights
(a) in tandem with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (b) in tandem with all or part
of any Award (other than an Option) granted under the Plan or at any subsequent
time during the term of such Award, or (c) without regard to any Option or other
Award in each case upon such terms and conditions as the Committee may establish
in its discretion.
6.2.    Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:
(a)Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock

E-9

--------------------------------------------------------------------------------




Appreciation Right on the date of grant, which, except in the case of Substitute
Awards or in connection with an adjustment provided in Section 13.2, shall not
be less than the Fair Market Value of one Share on such date of grant of the
Stock Appreciation Right.


(b)The Committee shall determine in its discretion whether payment of a Stock
Appreciation Right shall be made in cash, in whole Shares or other property, or
any combination thereof.
  
(c)The provisions of Stock Appreciation Rights need not be the same with respect
to each recipient.


(d)The Committee may impose such other conditions or restrictions on the terms
of exercise of any Stock Appreciation Right, as it shall deem appropriate. A
Stock Appreciation Right shall (i) have a grant price not less than 100% of the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code), and (ii) have a term not greater than
ten (10) years. Notwithstanding the foregoing, an Award Agreement may provide,
or be amended to provide, that the period of time over which a Stock
Appreciation Right (other than one issued in tandem with an Incentive Stock
Option) may be exercised shall be automatically extended if on the scheduled
expiration of such Award, the Participant’s exercise of such Award would violate
applicable securities law; provided, that during the extended exercise period,
the Stock Appreciation Right may be exercised only to the extent such Award was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date, and such extended exercise period shall end not later than
thirty (30) days after the exercise of such Stock Appreciation Right first would
no longer violate such laws.


(e)An Award Agreement with respect to any Stock Appreciation Right may provide
or be amended to provide that if on the last day of the term of a Stock
Appreciation Right the Fair Market Value of one Share exceeds the grant price
per Share of the Stock Appreciation Right, the Participant has not exercised the
Stock Appreciation Right or the tandem Option (if applicable), and neither the
Stock Appreciation Right nor the Option has expired, the Stock Appreciation
Right shall be deemed to have been exercised by the Participant on such day. In
such event, the Company shall make payment to the Participant in accordance with
this Section, reduced by the number of Shares (or cash) required for withholding
taxes; any fractional Share shall be settled in cash.


(f)Without the approval of the Company’s stockholders, other than pursuant to
Section 13.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant (ii) cancel any Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of the
underlying Shares in exchange for cash or another Award (other than in
connection with a Change in Control as defined in Section 12.3 or a Substitute
Award), and (iii) take any other action with respect to a Stock Appreciation
Right that would be treated as a repricing under the rules and regulations of
the principal securities exchange on which the Shares are traded.


7.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1.    Grants. Awards of Restricted Stock and of Restricted Stock Units may be
issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. The Committee has discretion to
determine whether any

E-10

--------------------------------------------------------------------------------




consideration (other than services) is to be received by the Company or any
Subsidiary as a condition precedent to the issuance of Restricted Stock or
Restricted Stock Units.
7.2.    Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in an Award Agreement
which shall contain provisions determined by the Committee and not inconsistent
with the Plan. The terms of Restricted Stock Awards and Restricted Stock Unit
Awards need not be the same with respect to each Participant.
7.3.    Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and, and subject to the
limitations set forth in Section 9.6, the right to receive distributions made
with respect to such Shares. A Participant receiving a Restricted Stock Unit
Award shall not possess voting rights with respect to such Award but shall,
unless otherwise provided in the Award Agreement and subject to the limitations
set forth in Section 9.6, be entitled to receive (currently or on a deferred
basis) amounts equivalent to cash dividends with respect to the Shares covered
by such Award. Except as otherwise provided in an Award Agreement any Shares or
any other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award or the Shares covered by a Restricted
Stock Unit Award as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as such Restricted Stock Award or Restricted
Stock Unit Award.
7.4.    Minimum Vesting Period. Except for Substitute Awards, the death,
disability or retirement of the Participant, or special circumstances determined
by the Committee, and subject to accelerated vesting provided for in an Award
Agreement or determined in the Committee’s discretion in the event of [a Change
in Control (as defined in Section 12.3) or] the termination of the Participant’s
service with the Company and its Subsidiaries, Restricted Stock Awards and
Restricted Stock Unit Awards subject only to continued service with the Company
or a Subsidiary shall have a Vesting Period of not less than one (1) year from
the date of grant (and may vest pro rata over such time). Notwithstanding the
foregoing, the restrictions in the preceding sentence shall not be applicable to
(i) grants to new hires to replace forfeited awards from a prior employer or
(ii) grants of Restricted Stock or Restricted Stock Units in payment of
Performance Awards and other earned cash-based incentive compensation. Subject
to the foregoing minimum Vesting Period requirements, the Committee may, in its
discretion and subject to the limitations imposed under Section 162(m) of the
Code and the regulations thereunder in the case of a Restricted Stock Award or
Restricted Stock Unit Award intended to comply with the performance-based
exception under Code Section 162(m), waive the forfeiture period and any other
conditions set forth in any Award Agreement under such terms and conditions as
the Committee shall deem appropriate. The minimum Vesting Period requirements of
this Section shall not apply to Restricted Stock Awards or Restricted Stock Unit
Awards granted to Directors or any consultant or advisor who provides services
to the Company or a Subsidiary
7.5.    Effect of Termination of Service/Employment. Unless otherwise determined
by the Committee or set forth in any Award Agreement, if the employment by the
Company or a Subsidiary of a Participant (or service in the case of
non-employees) terminates by reason of retirement on or after age 60 (or prior
to such age with the consent of the Committee), disability or death, the Vesting
Period applicable to Restricted Stock or Restricted Stock Units held by the
Participant shall be deemed to have lapsed as of the date of such termination.
Unless otherwise determined by the Committee or as set forth in any Award
Agreement, in the event that a Participant ceases to be an employee of the
Company or a Subsidiary for reasons other than retirement on or after age 60 (or
prior to such age with the consent of the Committee),

E-11

--------------------------------------------------------------------------------




death or disability, any Restricted Stock or Restricted Stock Units held by the
Participant for which the Vesting Period has not expired, lapsed or been
terminated shall be forfeited.
7.6    Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock.
8.
OTHER SHARE-BASED AWARDS

8.1.    Grants. Other Awards of Shares and other Awards that are valued in whole
or in part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.
8.2.    Award Agreements. The terms of Other Share-Based Award granted under the
Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan. The terms of
such Awards need not be the same with respect to each Participant.
8.3.    Minimum Vesting Period. Except for Substitute Awards, the death,
disability or retirement of the Participant, or special circumstances determined
by the Committee or as set forth in any Award Agreement, Other Share-Based
Awards shall have a Vesting Period of not less than one (1) year from the date
of grant (and may vest pro rata over such time) subject to accelerated vesting
in the Committee’s discretion in the event of a Change in Control (as defined in
Section 12.3) or the termination of the Participant’s service with the Company
and its Subsidiaries. Notwithstanding the foregoing, the restrictions in the
preceding sentence shall not be applicable to (i) grants to new hires to replace
forfeited awards from a prior employer or (ii) grants of Other Share-Based
Awards in payment of Performance Awards and other earned cash-based incentive
compensation. Subject to the foregoing minimum Vesting Period requirements, the
Committee may, in its discretion and subject to the limitations imposed under
Section 162(m) of the Code and the regulations thereunder in the case of an
Other Share-Based Awards intended to comply with the performance-based exception
under Code Section 162(m), waive the forfeiture period and any other conditions
set forth in any Award Agreement under such terms and conditions as the
Committee shall deem appropriate. The minimum Vesting Period requirements of
this Section shall not apply to Other Share-Based Awards granted to Directors or
any consultant or advisor who provides services to the Company or a Subsidiary.
8.4.    Payment. Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the discretion of the Committee. Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.
8.5.    Effect of Termination of Service/Employment. Unless otherwise determined
by the Committee or as provided in any Award Agreement, if the employment by the
Company or a Subsidiary of a Participant (or service in the case of
non-employees) terminates by reason of retirement on or after age 60 (or prior
to such age with the consent of the Committee), disability or death, the Vesting
Period applicable to Other Share-Based Awards held by the Participant shall be
deemed to have lapsed as of the

E-12

--------------------------------------------------------------------------------




date of such termination. Unless otherwise determined by the Committee or as
provided in any Award Agreement, in the event that a Participant ceases to be an
employee of the Company or a Subsidiary for reasons other than retirement on or
after age 60 (or prior to such age with the consent of the Committee), death or
disability, any the Other Share-Based Awards held by the Participant for which
the Vesting Period has not expired, lapsed or been terminated shall be
forfeited.
9.    PERFORMANCE AWARDS
9.1.    Grants. Performance Awards in the form of Performance Cash, Performance
Shares or Performance Units, as determined by the Committee in its discretion,
may be granted hereunder to Participants, for no consideration or for such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards granted under the Plan. The performance goals to be
achieved for each Performance Period shall be conclusively determined by the
Committee and may be based upon the criteria set forth in Section 11.2.
Notwithstanding the foregoing, Performance Awards in the form of Performance
Cash may not be granted to Directors of the Company.
9.2.    Award Agreements. The terms of any Performance Award other than awards
of Performance Cash granted under the Plan shall be set forth in an Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with the Plan, including whether such Awards shall have Dividend
Equivalents. The terms of Performance Awards need not be the same with respect
to each Participant.
9.3.    Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Committee.
9.4.    Payment. Except as provided in Article 11 or as may be provided in an
Award Agreement, Performance Awards will be distributed only after the end of
the relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the discretion of the Committee.
Performance Awards may be paid in a lump sum or in installments following the
close of the Performance Period or, in accordance with procedures established by
the Committee, on a deferred basis subject to the requirements of Section 409A
of the Code.
9.5.    Effect of Termination of Service/Employment. Unless otherwise provided
for in an Award Agreement, the Committee shall determine in each instance
whether and to what extent a Participant whose employment by the Company or a
Subsidiary (or service in the case of non-employees) terminates prior to the end
of the Performance Period by reason of (i) retirement on or after age 60 (or
prior to such age with the consent of the Committee), (ii) disability, or (iii)
death, the Participant (or such Participant's executor, administrator, guardian,
legal representative, beneficiary or similar person, as the case may be) shall
be entitled to any portion of the Performance Awards held by the Participant as
of the date of the Participant’s retirement, disability or death. Unless
otherwise determined by the Committee or provided for under an Award Agreement,
in the event that a Participant ceases to be an employee of the Company or a
Subsidiary (or ceases to provide services in the case of non-employees) for
reasons other than retirement on or after age 60 (or prior to such age with the
consent of the Committee), disability or death, the Performance Awards held by
the Participant for which the Performance Period has not expired shall be
forfeited.
9.6    Dividends. Notwithstanding any provision of this Plan to the contrary,
dividends or Dividend Equivalents on Performance Shares (i.e., Restricted Stock
Awards, Restricted Stock Unit

E-13

--------------------------------------------------------------------------------




Awards, Stock Appreciation Rights and Other Share-Based Awards that vest upon
the achievement of one or more performance goals) may not paid to a Participant
(but they may be accumulated for eventual payment) until such time as the
Committee determines that the performance criteria underlying such Performance
Shares or Performance Units have been satisfied in accordance with Section 9.1.


9.7    Forfeiture/Recapture. The Committee may require, in an Award Agreement
issued in respect of a Performance Award or as a condition to the payout of a
Performance Award, that the Participant remain liable to forfeit some or all of
the Performance Award or to pay back some or all of any Performance Cash or the
gains realized by the Participant in connection with his sale of Performance
Shares or Shares issued in respect of vesting of Performance Units, if the
Company or a Subsidiary subsequently corrects or restates the results that
formed the basis for the Performance Award to have been paid out or vested. The
Committee shall have the authority in each instance to determine whether to
impose such requirements, the parameters of any such requirements and whether or
not to require forfeiture or repayment by any particular Participant.
10.    DIRECTORS' SHARES
     
Except as otherwise determined by the Board, Each Director shall have the
option, in lieu of receiving his Annual Retainer for a given year, to receive a
grant of Shares ("Directors' Shares") having an aggregate Fair Market Value
equal to 100% of the amount of such Annual Retainer on the date such Annual
Retainer would otherwise be payable. Except as otherwise determined by the
Board, The foregoing option (i) must be exercised no later than the date such
Annual Retainer would otherwise be payable, or if earlier, at such time as may
be required by Section 409A of the Code, (ii) may be exercised only with respect
to the entirety of the Annual Retainer and not with respect to a portion
thereof, and (iii) may not be exercised, and no Directors Shares shall be
granted in connection therewith, to the extent Shares are not available pursuant
to Section 3.1 of this Plan or otherwise under this Plan or after the
termination of this Plan. "Annual Retainer" means the regular, annual amount of
compensation established by the Governance Committee and the Board which is
payable in cash to each Director, not including any Board or committee meeting
or similar fees or any expense reimbursement.


11.    CODE SECTION 162(m) PROVISIONS


11.1.    Covered Employees. Notwithstanding any other provision of the Plan, if
the Committee determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Committee may provide that this Article 11 is
applicable to such Award.
11.2.    Performance Criteria. If the Committee determines that a Restricted
Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 11, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: total sales or revenues or sales or revenues per employee; operating
income or profit (before or after taxes); pre- or after-tax income (before or
after allocation of corporate overhead and bonus); earnings or book value per
share; net income (before or after taxes); return on equity; total shareholder
return; return on assets or net assets; appreciation in and/or maintenance of
the price of the Shares or any other publicly-traded securities of the Company;
market share; gross profits; earnings (including earnings before taxes, earnings
before interest and taxes or earnings before interest, taxes, depreciation and
amortization); economic value-added models or equivalent metrics; comparisons

E-14

--------------------------------------------------------------------------------




with various stock market indices; reductions in costs; cash flow or cash flow
per share (before or after dividends); return on capital (including return on
total capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels,
including cash, inventory and accounts receivable; operating margins, gross
margins or cash margin; year-end cash; debt reduction; stockholder equity;
operating efficiencies; financial ratios, including those measuring liquidity,
activity, profitability or leverage; cost of capital or assets under management;
financing and other capital raising transactions, including sales of the
Company’s debt or equity securities; and implementation, completion or
attainment of measurable objectives based on meeting specified cost targets,
business expansion goals, and goals relating acquisitions or divestitures. Such
performance goals also may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company, or based upon the relative performance of other
companies or upon comparisons of any of the indicators of performance relative
to other companies. The Committee may also exclude charges related to an event
or occurrence which the Committee determines should appropriately be excluded,
including (a) restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring charges, (b) an event either not directly related
to the operations of the Company or not within the reasonable control of the
Company’s management, or (c) the cumulative effects of tax or accounting changes
in accordance with U.S. generally accepted accounting principles. Such
performance goals (and any modifications to be applied thereto) shall be set by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m) of the Code, and the regulations
thereunder.
11.3.    Adjustments. Notwithstanding any provision of the Plan (other than
Article 13), with respect to any Restricted Stock Award, Restricted Stock Unit
Award, Performance Award or Other Share-Based Award that is subject to this
Section 11.3, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals, except in the case of the death or
disability of the Participant or as otherwise determined by the Committee in
special circumstances.
11.4.    Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
11.5.    Limitations on Grants to Individual Participants. Subject to adjustment
as provided in Section 13.2, no Participant may (i) be granted Options or Stock
Appreciation Rights during any 12-month period with respect to more than 750,000
Shares and (ii) earn more than 750,000 Shares with respect to Restricted Stock
Awards, Restricted Stock Unit Awards, Performance Awards and/or Other
Share-Based Awards in any 12-month period that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Shares (collectively, the “Limitations”). In addition to the foregoing, the
maximum dollar value that may be earned by any Participant for each 12 months in
a Performance Period with respect to Performance Awards that are intended to
comply with the performance-based exception under Code Section 162(m) and are
denominated in cash is $3,000,000. If an Award is cancelled, the cancelled Award
shall continue to be counted toward the applicable Limitations.
12.    CHANGE IN CONTROL PROVISIONS
12.1.    Impact on Certain Awards. Notwithstanding anything contained herein to
the contrary, Award Agreements may provide, or be amended to provide, that in
the event of a Change in Control of the Company (as defined in Section 12.3):
(i) Options and Stock Appreciation Rights outstanding as of the

E-15

--------------------------------------------------------------------------------




date of the Change in Control shall be cancelled and terminated without payment
if the Fair Market Value of one Share as of the date of the Change in Control is
less than the per Share Option exercise price or Stock Appreciation Right grant
price, and (ii) all Performance Awards shall be considered to be earned and
payable (either in full or pro rata based on the portion of Performance Period
completed as of the date of the Change in Control), and any limitations or other
restrictions shall lapse and such Performance Awards shall be immediately
settled or distributed.
12.2.    Assumption or Substitution of Certain Awards. (a) Unless otherwise
provided in an Award Agreement, in the event of a Change in Control of the
Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant’s employment with such
successor company (or the Company) or a subsidiary thereof terminates within 24
months following such Change in Control (or such other period set forth in the
Award Agreement, including prior thereto if applicable) , except to the extent
otherwise provided in any Award Agreement: (i) Options and Stock Appreciation
Rights outstanding as of the date of such termination of employment will
immediately vest, become fully exercisable, and may thereafter be exercised for
24 months (or the period of time set forth in the Award Agreement), (ii)
restrictions, limitations and other conditions applicable to Restricted Stock
and Restricted Stock Units outstanding as of the date of such termination of
employment shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested, and (iii) the restrictions, limitations and other conditions applicable
to any Other Share-Based Awards shall lapse, and such Other Share-Based Awards
shall become free of all restrictions, limitations and conditions and become
fully vested and transferable to the full extent of the original grant. For the
purposes of this Section 12.2, an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Other Share-Based Award shall be
considered assumed or substituted for if following the Change in Control the
Award confers the right to purchase or receive, for each Share subject to the
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Share-Based Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Other Share-Based Award, for each
Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per Share consideration received
by holders of Shares in the transaction constituting a Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its discretion and its determination shall be
conclusive and binding.
(b)    Unless otherwise provided in an Award Agreement, in the event of a Change
in Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award): (i) those
Options and Stock Appreciation Rights outstanding as of the date of the Change
in Control that are not assumed or substituted for (or continued) shall
immediately vest and become fully exercisable, (ii) restrictions, limitations
and other conditions applicable to Restricted Stock and Restricted Stock Units
that are not assumed or substituted for (or continued) shall lapse and the
Restricted Stock and Restricted Stock Units shall become free of all
restrictions, limitations and conditions and become fully vested, and (iii) the

E-16

--------------------------------------------------------------------------------




restrictions, other limitations and other conditions applicable to any Other
Share-Based Awards or any other Awards that are not assumed or substituted for
(or continued) shall lapse, and such Other Share-Based Awards or such other
Awards shall become free of all restrictions, limitations and conditions and
become fully vested and transferable to the full extent of the original grant.
(c)    The Committee, in its discretion, may determine that, upon the occurrence
of a Change in Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per Share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.
12.3.    Change in Control. For purposes of the Plan, unless otherwise provided
in an Award Agreement, Change in Control means the occurrence of any one of the
following events:
(a)    The acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
other than the Company or a wholly-owned subsidiary or any employee benefit plan
thereof, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either the then outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors;
provided, however, no Change in Control shall be deemed to have occurred for any
acquisition by any corporation with respect to which, following such
acquisition, more than 60% of such corporation and the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals or entities who were
the beneficial owners, respectively, of the then outstanding shares of common
stock or the combined voting power of the Company’s then outstanding voting
securities immediately prior to such acquisition in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Company’s then outstanding common stock and then outstanding voting securities,
as the case may be;
(b)    Individuals who, as of the date hereof, constitute the Board (as of the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-l 1 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board;
(c)    Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 60% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated corporation’s then outstanding voting securities;
(d)    Consummation of the sale of all or substantially all of the assets of the
Company; or

E-17

--------------------------------------------------------------------------------




(e)    Stockholder approval of a liquidation or dissolution of the Company.
Notwithstanding the foregoing, (i) unless otherwise provided in an applicable
Award Agreement, with respect to Awards constituting a “deferral of
compensation” subject to Section 409A of the Code, a Change in Control shall
mean a “change in the ownership of the Company,” a “change in the effective
control of the Company,” or a “change in the ownership of a substantial portion
of the assets of the Company” as such terms are defined in Section
1.409A-3(i)(5) of the U.S. Treasury Regulations, and (ii) no Award Agreement
shall define a Change in Control in such a manner that a Change in Control would
be deemed to occur prior to the actual consummation of the event or transaction
that results in a change of control of the Company (e.g., upon the announcement,
commencement, or stockholder approval of any event or transaction that, if
completed, would result in a change in control of the Company).
13.    GENERALLY APPLICABLE PROVISIONS
13.1.    Amendment and Termination of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal securities exchange on
which the Shares are traded; provided that the Board may not amend the Plan in
any manner that would result in noncompliance with Rule 16b-3 of the Exchange
Act; and further provided that the Board may not, without the approval of the
Company's stockholders to the extent required by such applicable law or the
rules and regulations of the principal securities exchange on which the Shares
are traded, amend the Plan to (a) increase the number of Shares that may be the
subject of Awards under the Plan (except for adjustments pursuant to Section
13.2), (b) expand the types of awards available under the Plan, (c) materially
expand the class of persons eligible to participate in the Plan, (d) extend the
term of the Plan following which Awards may not be granted as provided in
Section 14.13 hereof, (e) amend any provision of Section 5.3 or Section 6.2(d),
(f) increase the maximum permissible term of any Option specified by Section 5.4
or the maximum permissible term of a Stock Appreciation Right specified by
Section 6.2(d), or (g) increase the Limitations. The Board may not, without the
approval of the Company’s stockholders, take any other action with respect to an
Option or Stock Appreciation Right that would be treated as a repricing under
the rules and regulations of the principal securities exchange on which the
Shares are traded, including a reduction of the exercise price of an Option or
the grant price of a Stock Appreciation Right or the exchange of an Option or
Stock Appreciation Right for cash or another Award. In addition, no amendments
to, or termination of, the Plan shall, without such Participant's consent,
impair the rights of a Participant in any material respect under any Award
previously granted.
13.2.    Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards as the Committee deems equitable or
appropriate taking into consideration the accounting and tax consequences (and,
as applicable, in such equitable and proportional manner as is consistent with
Sections 162(m), 409A and 422 of the Code and the regulations thereunder),
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the Limitations, the maximum number of
Shares that may be issued pursuant to Incentive Stock Options and, in the
aggregate or to any one Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company) as the Committee may determine to be appropriate; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.

E-18

--------------------------------------------------------------------------------




13.3.    Transferability of Awards. Except as provided below, no Award and no
Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. To the extent (if any) and under such terms and conditions as
determined by the Committee or set forth in any Award Agreement, a Participant
may assign or transfer an Award (each transferee thereof, a “Permitted
Assignee”) to (i) the Participant’s spouse, children or grandchildren (including
any adopted and step children or grandchildren), parents, grandparents or
siblings, (ii) to a trust for the benefit of one or more of the Participant or
the persons referred to in clause (i), (iii) to a partnership, limited liability
company or corporation in which the Participant or the persons referred to in
clause (i) are the only partners, members or shareholders or (iv) for charitable
donations; provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of the Plan and the Award Agreement relating
to the transferred Award and shall execute an agreement satisfactory to the
Company evidencing such obligations; and provided further that such Participant
shall remain bound by the terms and conditions of the Plan and any Award
Agreement. The Company shall cooperate with any Permitted Assignee and the
Company’s transfer agent in effectuating any transfer permitted under this
Section.
13.4.    Termination of Employment. Subject to the terms and conditions set
forth herein, the Committee shall determine and set forth in each Award
Agreement whether any Awards granted in such Award Agreement will continue to be
exercisable, continue to vest or be earned and the terms of such exercise,
vesting or earning, on and after the date that a Participant ceases to be
employed by or to provide services to the Company or any Subsidiary (including
as a Director), whether by reason of death, disability, voluntary or involuntary
termination of employment or services, or otherwise. The date of termination of
a Participant’s employment or services will be determined by the Committee,
which determination will be final.
13.5.    Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award other than an Option or Stock Appreciation Right may, if so determined
by the Committee, be entitled to receive, currently or on a deferred basis,
amounts equivalent to cash, stock or other property dividends on Shares
(“Dividend Equivalents”) with respect to the number of Shares covered by the
Award, as determined by the Committee, in its discretion. The Committee may
provide that the Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested and may provide that the
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award. Notwithstanding the foregoing, Dividend Equivalents
credited in connection with a Performance Award (i.e., an Award that vests based
on the achievement of performance goals) shall be subject to restrictions and
risk of forfeiture to the same extent as the Award with respect to which such
Dividend Equivalents have been credited.
14.    MISCELLANEOUS
14.1.    Award Agreements. Each Award Agreement shall either be (a) in writing
in a form approved by the Committee and executed by the Company by an officer
duly authorized to act on its behalf, or (b) an electronic notice in a form
approved by the Committee and recorded by the Company (or its designee); in each
case and if required by the Committee, the Award Agreement shall be executed or
otherwise electronically accepted by the recipient of the Award in such form and
manner as the Committee may require. The Committee may authorize any officer of
the Company to execute any or all Award Agreements on behalf of the Company. The
Award Agreement shall set forth the material terms and conditions of the Award
as established by the Committee consistent with the provisions of the Plan.

E-19

--------------------------------------------------------------------------------




14.2.    Tax Withholding. The Company shall have the right to make all payments
or distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.
14.3.    Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor
the grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee , Director or Consultant at any
time for any reason. Except as specifically provided by the Committee, the
Company shall not be liable for the loss of existing or potential profit from an
Award granted in the event of termination of an employment or other
relationship. No Employee, Director or Consultant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees, Directors Consultants or Participants under the Plan.
14.4.    Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.
14.5.    Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to
the contrary contained herein, an Award Agreement may provide that the Award
shall be canceled if the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Subsidiary or after
termination of such employment or service, violates a non-competition,
non-solicitation, non-disclosure or similar covenant or agreement (including any
such covenant in an Award Agreement) or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary
(including conduct contributing to any financial restatements or financial
irregularities), as determined by the Committee in its discretion. The Committee
may provide in an Award Agreement that if within the time period specified in
the Agreement the Participant engages in an activity referred to or prohibited
in the preceding sentence, the Participant will forfeit all or any portion of
any gain realized on the vesting or exercise of the Award and must repay such
gain to the Company.
14.6.    Stop Transfer Orders. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities

E-20

--------------------------------------------------------------------------------




law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
14.7.    Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, or any division or business unit of the Company or any Subsidiary.
Any income or gain realized pursuant to Awards under the Plan constitutes a
special incentive payment to the Participant and shall not be taken into
account, to the extent permissible under applicable law, as compensation for
purposes of any of the employee benefit plans of the Company or any Subsidiary
except as may be determined by the Committee or by the Board or board of
directors of the applicable Subsidiary.
14.8.    Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
14.9.    Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction or any governmental
regulatory agency, or impermissible under the rules of any securities exchange
on which the Shares are listed, such unlawfulness, invalidity, unenforceability
or impermissibility shall not prevent any other payment or benefit from being
made or provided under the Plan, and if the making of any payment in full or the
provision of any other benefit required under the Plan in full would be unlawful
or otherwise invalid or impermissible, then such unlawfulness, invalidity or
impermissibility shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or impermissible shall be made or provided under the Plan.
14.10.    Construction. As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
14.11.    Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.
14.12.    Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.
14.13.    Effective Date of Plan; Termination of Plan. The Plan shall be
effective as of April 1, 2014, subject to the approval of the Plan by the
holders of the shares entitled to vote at a duly constituted meeting of the
stockholders of the Company. The Plan shall be null and void and of no effect if
the

E-21

--------------------------------------------------------------------------------




foregoing condition is not fulfilled and in such event each Award shall,
notwithstanding any of the preceding provisions of the Plan, be null and void
and of no effect. Awards may be granted under the Plan at any time and from time
to time on or prior to the tenth anniversary of the effective date of the Plan,
on which date the Plan will expire except as to Awards then outstanding under
the Plan; provided, however, in no event may an Incentive Stock Option be
granted more than ten (10) years after the earlier of (i) the date of the
adoption of the Plan by the Board or (ii) the effective date of the Plan as
provided in the first sentence of this Section. Such outstanding Awards shall
remain in effect until they have been exercised or terminated, or have expired.
14.14.    Foreign Employees. Awards may be granted to Participants who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Employees or
Consultants providing services in the United States as may, in the judgment of
the Committee, be necessary or desirable in order to recognize differences in
local law or tax policy. The Committee also may impose conditions on the
exercise or vesting of Awards in order to minimize the Company's obligation with
respect to tax equalization for Employees or Consultants on assignments outside
their home country.
14.15.    Compliance with Section 409A of the Code. Notwithstanding any other
provisions of the Plan or any Award Agreements thereunder, it is intended that
the provisions of the Plan and such Award Agreements comply with Section 409A of
the Code, and that no Award shall be granted, deferred, accelerated, extended,
paid out or modified under this Plan, or any Award Agreement interpreted, in a
manner that would result in the imposition of an additional tax under
Section 409A of the Code upon a Participant. Any provision of this Plan that
would cause the grant of an Award or the payment, settlement or deferral thereof
to fail to satisfy Section 409A of the Code shall be amended to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under Section
409A of the Code. In the event that it is reasonably determined by the Board or
Committee that, as a result of Section 409A of the Code, payments in respect of
any Award under the Plan may not be made at the time contemplated by the terms
of the Plan or the relevant Award agreement, as the case may be, without causing
the Participant holding such Award to be subject to taxation under Section 409A
of the Code, the Company will make such payment on the first day that would not
result in the Participant incurring any tax liability under Section 409A of the
Code; which, if the Participant is a “specified employee” within the meaning of
the Section 409A, shall be the first day following the six-month period
beginning on the date of Participant’s termination of employment. Unless
otherwise provided in an Award Agreement or other document governing the
issuance of such Award, payment of any Performance Award intended to qualify as
a “short term deferral” within the meaning of Section 1.409A-1(b)(4)(i) of the
U.S. Treasury Regulations shall be made between the first day following the
close of the applicable Performance Period and the last day of the “applicable 2
½ month period” as defined therein. Notwithstanding the foregoing, each
Participant is solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on him or her, or in respect of any payment or
benefit delivered in connection with the Plan (including any taxes and penalties
under Section 409A of the Code), and the Company shall not have any obligation
to indemnify or otherwise hold any Participant harmless from any or all such
taxes or penalties.
14.16    No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission (“SEC”)) any of
(a) the offer or issuance of any Award, (b) any Shares issuable upon the
exercise of any Award, or (c) the sale of any Shares issued upon exercise of any
Award, regardless of whether the Company in fact undertakes to register any of
the foregoing. In particular, in the event that any of (x) any offer or issuance
of any Award, (y) any Shares issuable upon exercise of any

E-22

--------------------------------------------------------------------------------




Award, or (z) the sale of any Shares issued upon exercise of any Award are not
registered with any governmental body or organization (including, without
limitation, the SEC), the Company will not under any circumstance be required to
settle its obligations, if any, under this Plan in cash.
14.17.    Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.



E-23